Case 20-32299-KLP                 Doc 46      Filed 05/14/20 Entered 05/14/20 15:28:27                     Desc Main
                                              Document     Page 1 of 4


    Edward O. Sassower, P.C. (pro hac vice pending)                                     Michael A. Condyles (VA 27807)
    Steven N. Serajeddini, P.C. (pro hac vice pending)                                        Peter J. Barrett (VA 46179)
    Anthony R. Grossi (pro hac vice pending)                                              Jeremy S. Williams (VA 77469)
    KIRKLAND & ELLIS LLP                                                                 Brian H. Richardson (VA 92477)
    KIRKLAND & ELLIS INTERNATIONAL LLP                                                             KUTAK ROCK LLP
    601 Lexington Avenue                                                                 901 East Byrd Street, Suite 1000
    New York, New York 10022                                                             Richmond, Virginia 23219-4071
    Telephone:         (212) 446-4800                                                  Telephone:          (804) 644-1700
    Facsimile:         (212) 446-4900                                                  Facsimile:          (804) 783-6192


    Proposed Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                            )
    In re:                                                                  )     Chapter 11
                                                                            )
    INTELSAT S.A., et al.,1                                                 )     Case No. 20-32299 (KLP)
                                                                            )
                                Debtors.                                    )     (Joint Administration Requested)
                                                                            )

          AMENDED NOTICE OF FILING OF CHAPTER 11 PETITIONS AND
    FIRST DAY MOTIONS AND OF PROPOSED HEARING ON FIRST DAY MOTIONS

             PLEASE TAKE NOTICE THAT on May 13, 2020 (the “Petition Date”), the

above-captioned debtors and debtors in possession (collectively, the “Debtors”) filed with the

United States Bankruptcy Court for the Eastern District of Virginia, Richmond Division

(the “Court”), their respective voluntary petitions for relief under chapter 11 of the United States

Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) commencing the

above-captioned chapter 11 cases.

             PLEASE TAKE FURTHER NOTICE THAT together with their chapter 11 petitions,

the Debtors also requested an expedited hearing before the Court (the “First Day Hearing”) to


1
       Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been requested,
       a complete list of the Debtor entities and the last four digits of their federal tax identification numbers is not
       provided herein. A complete list may be obtained on the website of the Debtors’ proposed claims and noticing
       agent at https://cases.stretto.com/intelsat. The location of the Debtors’ service address is: 7900 Tysons One
       Place, McLean, VA 22102.
Case 20-32299-KLP       Doc 46    Filed 05/14/20 Entered 05/14/20 15:28:27              Desc Main
                                  Document     Page 2 of 4



consider certain motions and applications filed on the Petition Date and listed on the Proposed

First Day Agenda attached hereto (collectively, the “First Day Motions”).

       PLEASE TAKE FURTHER NOTICE THAT the Court has scheduled the First Day

Hearing on May 15, 2020, at 10:00 a.m., prevailing Eastern Time, Courtroom 5100, United

States Bankruptcy Court for the Eastern District of Virginia, Richmond Division, 701 East Broad

Street, Richmond, Virginia, 23219.     The First Day Hearing will be held by remote video

conference. Parties who wish to attend the First Day Hearing, but do not intend on participating

in the hearing (listen-only) may do so by using one of the following dial-in numbers:

       Phone Number: 888-363-4734                           Phone Number: 888-363-4735
       Access Code: 3238664                                 Access Code: 8617460
       Security Code: 2299                                  Security Code: 2299

Parties who wish to participate in such First Day Hearing may do so by registering through the

following link:

   https://www.zoomgov.com/meeting/register/vJItf--urT8uGvqWBvXHB7PauYtgf8xzBqM

       PLEASE TAKE FURTHER NOTICE THAT a copy of each of the First Day Motions

may be obtained at no charge at https://cases.stretto.com/intelsat or for a fee via PACER at

http://www.vaeb.uscourts.gov in accordance with the procedures and fees set forth therein.

       PLEASE TAKE FURTHER NOTICE THAT your rights may be affected. You

should carefully read the First Day Motions and discuss them with your attorney, if you have

one in these chapter 11 cases. If you do not have an attorney, then you may wish to consult

with one.




                                                2
Case 20-32299-KLP        Doc 46    Filed 05/14/20 Entered 05/14/20 15:28:27             Desc Main
                                   Document     Page 3 of 4



       PLEASE TAKE FURTHER NOTICE THAT if you do not want the Court to grant the

relief requested in the First Day Motions, or if you want the Court to consider your views on the

First Day Motions, then you or your attorney must attend the First Day Hearing. If you or your

attorney do not take these steps, then the Court may decide that you do not oppose the relief sought

in the First Day Motions and may enter orders granting the relief requested in the First Day

Motions.



                           [Remainder of page intentionally left blank]




                                                 3
 Case 20-32299-KLP        Doc 46      Filed 05/14/20 Entered 05/14/20 15:28:27          Desc Main
                                      Document     Page 4 of 4


Richmond, Virginia
Dated: May 14, 2020

/s/ Jeremy S. Williams
KUTAK ROCK LLP                                    KIRKLAND & ELLIS LLP
Michael A. Condyles (VA 27807)                    KIRKLAND & ELLIS INTERNATIONAL LLP
Peter J. Barrett (VA 46179)                       Edward O. Sassower, P.C. (pro hac vice pending)
Jeremy S. Williams (VA 77469)                     Steven N. Serajeddini, P.C. (pro hac vice pending)
Brian H. Richardson (VA 92477)                    Anthony R. Grossi (pro hac vice pending)
901 East Byrd Street, Suite 1000                  601 Lexington Avenue
Richmond, Virginia 23219-4071                     New York, New York 10022
Telephone:         (804) 644-1700                 Telephone: (212) 446-4800
Facsimile:         (804) 783-6192                 Facsimile: (212) 446-4900
Email:       Michael.Condyles@KutakRock.com       Email:          edward.sassower@kirkland.com
             Peter.Barrett@KutakRock.com                          steven.serajeddini@kirkland.com
             Jeremy.Williams@KutakRock.com                        anthony.grossi@kirkland.com
             Brian.Richardson@KutakRock.com

 Proposed Co-Counsel to the Debtors               Proposed Co-Counsel to the Debtors
 and Debtors in Possession                        and Debtors in Possession
